Citation Nr: 1140880	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 until June 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Anchorage, Alaska.  

The Veteran was afforded a hearing in June 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The matter of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2006 the Board denied service connection for PTSD.

2.  The evidence added to the record since December 2006, when viewed in context of the entire record, relates to an unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

The December 2006 decision denying service connection for PTSD is final.  New and material evidence has been received to reopen the claim to establish service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the benefit sought on appeal.  It is noted that in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Claim on Appeal

When a decision of the RO or the Board becomes final, it is binding and not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

Service connection for PTSD, to include other mental disorders, was addressed and denied in a rating decision of September 2003.  The Veteran timely perfected an appeal to the Board, and in December 2006 the issue was denied by a decision of the BVA.  The reasons for the 2006 denial included that the Veteran was not exposed to a verifiable stressor during service, and did not display manifestations of an acquired psychiatric disorder until many years after service.  Furthermore, the record did not include a confirmed diagnosis of PTSD.  The Board decision is final.  

When a final decision has been made but new and material evidence has been received by VA, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Here, the evidence at the time of prior final denial in December 2006 included the Veteran's April 2003 application for benefits.  In testimony before a Veterans Law Judge, the Veteran had testified that his claimed stressor involved being terrified that he would be sent to Iran on an airplane sitting near his barracks.  The Veteran experienced this continuing stressor during a period of about six months in 1979 when he was stationed at Biggs Field at Fort Bliss in Texas.  The Veteran also noted that he had been diagnosed with attention deficit hyperactivity disorder (ADHD) as a child.

Service medical records did not include any treatment records showing complaints or treatment for anxiety or other psychiatric conditions, however on discharge examination in May 1980 he reported that he had had depression or excessive worry and did not know if he had nervous trouble of any sort.  His psychiatric evaluation was normal.

The Veteran's DD-214 showed that he had no foreign service, and received no commendations or awards indicative of participation in combat.

Post-service records indicated treatment from 1997 through April 2006 for complaints relating to various psychological disorders and conditions including polysubstance abuse and alcoholism.  Diagnoses also included ADHD, impulse control disorder, personality disorder not otherwise specified, depressive disorder, personality disorder, antisocial personality disorder, and PTSD.  Diagnoses for PTSD were both by history and by assessment, but none attribute that diagnosis to military service or to any specific stressor.

Of note is the Veteran's April 2003 report of an in-service sexual assault.  No further details were noted, and at the time the Veteran indicated that the event no longer troubled him.

In sum, the evidence at the time of the last final denial showed endorsement of unverified in-service stressor events, diagnoses for various post-service psychological disorders including PTSD, and the Veteran's claim.  The Board determined that he did not have a confirmed stressor and that he did not have a valid diagnosis of PTSD due to a confirmed in-service stressor.

Since the Board's final denial in December 2006, the Veteran applied to reopen his claim in July 2007.  Following his application, treatment records from both private and VA facilities have been added to the record, as have records from the U.S. Social Security Administration (SSA).  Also of record is a June 2011 statement from the Veteran detailing an in-service personal assault.  

At the time of the last prior denial the record did not include any details relating to the Veteran's alleged personal assault.  Furthermore, the Veteran has offered lay testimony relating to post-assault changes in his behavior.  Newly added evidence need not address each previously unproven element of a claim in order to be a sufficient basis to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  

In this case, the Board finds that the Veteran's endorsement of a personal assault stressor, with lay evidence of the event's occurrence, constitutes new and material evidence sufficient to reopen his claim of entitlement to service connection for PTSD
	

ORDER

The application to reopen a claim of service connection for an acquired psychiatric disorder is granted.


REMAND

The Board notes that in PTSD claims based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4) (2010).

In this case, the Veteran has submitted evidence of an in-service personal assault and neither the required development or notification has been provided.


Accordingly, the case is REMANDED for the following action:

The claim of entitlement to service connection, to include on based on direct and aggravation theories, is to be appropriately adjudicated, including development called for under 38 C.F.R. § 3.304 related to personal assault.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


